JUSTICE RIZZI, dissenting: I dissent. I would affirm the child pornography conviction and sentence. Pornography poses a threat to the child victim equal to if not grater than sexual abuse and prostitution and constitutes a threat to the public health, safety and general welfare. (People v. Walcher (1987), 162 Ill. App. 3d 455, 458-59, 515 N.E.2d 319, 321-22.) A reviewing court may not substitute its judgment for that of the trier of fact, and a conviction may not be reversed unless the evidence is so improbable as to create a reasonable doubt of guilt. (People v. Manion (1977), 67 Ill. 2d 564, 578, 367 N.E.2d 1313, 1320.) The evidence here is not so improbable. In summary, the minor testified that the defendant took numerous nude photographs of her while she was at his home baby-sitting. The trial court found the minor victim to have been a “very credible” witness despite “some small collateral impeachment” which he characterized as unimportant. (Emphasis added.) The court found that the defendant took the photograph and threatened her with bodily harm. Viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. People v. Phillips (1989), 127 Ill. 2d 499, 510, 538 N.E.2d 461, 472-73. The photograph consisted of the victim’s completely naked body, including her breasts and genital area. S.T. is in an obviously posed, intentionally seductive position. The focus of the photograph is the genital area. Examination of the photograph refutes any suggestion that mere nudity is depicted. The photograph was obviously intended to excite sexual desire. S.T.’s genitals are exhibited or displayed, albeit in an obscured manner. This is the type of photograph that the statute prohibits. (Walcher, 162 Ill. App. 3d at 461.) The fact that photographs in other cases may be more offensive or focus somewhat more clearly or closely on the genitals does not require reversal of the defendant’s conviction. (Walcher, 162 Ill. App. 3d at 462.) Any other interpretation elevates form over substance at the expense of the victims that the legislation should be protecting.